internal_revenue_service national_office technical_advice_memorandum october third party communication none date of communication not applicable tam-120787-06 index uil no case-mis no number release date ------------------------- ------------------------------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------ ----------------------------------- ------------------------------ ---------------- --------------- ----------------- legend legend taxpayer date year year year year year year year -------------------------------------------------- ------------------------------ ------- ----------- ------- ------- ------- ------- ------- tam-120787-06 issue s whether the service’s prior-year audits of taxpayer preclude the service from whether a prior technical_advice_memorandum tam issued to taxpayer regarding its use of the index_method and two indices to determine the last in first-out lifo value of dollar-value inventory pools precludes the service from requiring taxpayer to change its lifo inventory_method and to take into account an adjustment under sec_481 of the code if taxpayer’s method of using two indices to value lifo inventory_increments does not clearly reflect income requiring taxpayer to change its lifo inventory_method and to take into account an appropriate adjustment under sec_481 if taxpayer’s method does not clearly reflect income permitting a change from the components-of-cost method to the product-cost method precludes the service from requiring taxpayer to change its lifo inventory_method and to take into account an appropriate adjustment under sec_481 if taxpayer’s method does not clearly reflect income dollar-value lifo pools at earliest acquisition_cost using the actual cost of the goods purchased or produced during the taxable_year in the order of acquisition in accordance with sec_1_472-8 of the income_tax regulations whether taxpayer determined the index used to value increments in it sec_3 whether the consent agreement between taxpayer and the service conclusion s since tam makes no conclusions regarding the acceptability accuracy reliability suitability or appropriateness of taxpayer’s use of two indices in its computation of the lifo value of its dollar-value pools the tam does not preclude the service from changing taxpayer’s lifo inventory_accounting method if taxpayer’s method of computing the lifo value of its dollar-value pools does not clearly reflect income in conformity with the lifo inventory_method regulations the fact that taxpayer was examined by the service in prior years does not preclude the service from requiring taxpayer to change to a method_of_accounting that does clearly reflect income in the current_year nor does that fact act as a limitation on the computation of the appropriate adjustment under sec_481 if taxpayer’s lifo inventory_method does not clearly reflect income or is not tam-120787-06 the consent agreement permitting taxpayer to change from the components- of-cost method to the product-cost method does not preclude the service from requiring taxpayer to change its method of determining the current-year cost and lifo value of increments nor does the consent agreement act as a limitation on the computation of the adjustment under sec_481 taxpayer did not properly determine the index used to value increments using earliest acquisition_cost in accordance with sec_1_472-8 however if taxpayer can demonstrate to the operating division director that its method does not distort income and results in an overall inventory value that is substantially the same as restating the ending inventory on an item-by-item basis at earliest acquisition_cost it may use its method facts taxpayer is a domestic_corporation and is engaged in the manufacture and sale taxpayer maintains its underlying books_and_records on a first-in_first-out fifo of a number of different products taxpayer reports its income under an accrual_method of accounting on the basis of a calendar_year basis taxpayer determines the cost of the inventory_items produced each month based on the average cost_of_producing the inventory_item for the month average monthly cost_basis thus all of the units of a particular item produced during a month have the same production cost taxpayer computes the current-year cost of its inventory based on the fifo method ie the cost of most recent production method lifo inventory_method in which it elected the dollar-value lifo_method of valuing inventory additionally for the year ended date taxpayer received permission from the service to change from the use of material content pools to natural_business_unit pools cost and lifo value of its dollar-value inventory pools and the earliest acquisition method of costing goods in the ending inventory which are in excess of those in the beginning_inventory taxpayer defined its dollar-value lifo inventory_items using the components-of-cost method for the tax_year ending date taxpayer filed a form_970 application to use further taxpayer elected the link chain method for computing the base-year taxpayer noted in a statement attached to its form_970 that in connection with its use of the link-chain_method it would use a sampling technique index_method and two indices dual index_method to compute the lifo value of its dollar-value pools one index the deflator_index would be used to determine the base-year_cost of ending inventory the second index the incremental index would be used to determine the taxpayer computed the incremental index which it used to value increments as tam-120787-06 lifo value of the increment if one was determined to exist taxpayer computed the deflator_index as follows first taxpayer determined the items constituting the largest seventy percent of the fifo value in dollars in the pool at year-end sample second taxpayer extended the quantity of each sample item in the pool at the close of the taxable_year at current-year cost using fifo or the average monthly cost of most recent production and at prior-year cost using fifo or the average monthly cost of most recent production third taxpayer totaled the respective extensions at the two costs these totals were used to develop a current-year index which was then multiplied by the prior year’s cumulative index to arrive at a current-year cumulative index this current-year cumulative index was divided into the entire ending inventory value at fifo ie the average monthly cost of most recent production to arrive at the aggregate base-year_cost of the ending inventory the base-year_cost of the ending inventory was compared with the base-year_cost of the beginning_inventory if there was an increment an incremental index was calculated follows first taxpayer determined how quickly the particular pool inventory turned second taxpayer computed the average increment month cost for each sample item within the particular calendar month when the turn occurred incremental month third taxpayer extended at average increment month cost and prior year cost at fifo ie the average monthly cost of most recent production the quantity of each sample item in the pool at the close of the taxable_year and totaled the respective extension at the two costs the total current-year cost was divided by the total prior-year cost to derive the current-year index the current-year index was then multiplied by the prior year’s cumulative index to arrive at a current-year incremental index the increment at base- year cost was multiplied by the current-year incremental index to determine the lifo value of the increment in tam the national_office addressed taxpayer‘s method of computing the lifo value of its dollar-value pools specifically the national_office considered the acceptability of taxpayer’s use of the dual index_method in conjunction with a sampling technique index_method to determine the lifo value of its dollar-value pools tam concluded that the index_method does not prohibit the use of two indices but that the use of such indices must in the opinion of the district_director be appropriate accurate reliable and clearly reflect income under the circumstances the tam also concludes that in valuing an increment in dollar-value lifo inventory at earliest acquisition_cost under the index_method cost data for the period required to accumulate current-year cost for the entire ending inventory should be used accounting_method and received permission to change from the components-of-cost method to the product-cost method the national_office granted the change in method_of_accounting using a cut-off_method rather than with a sec_481 adjustment for a taxpayer using a lifo inventory_method a change made using a cut-off_method means for tax_year year taxpayer filed a form_3115 application_for change in these issues were resolved pursuant to the fast track program the in connection with the commissioner’s examination of taxpayer’s federal income tam-120787-06 that the taxpayer begins applying the new lifo inventory_method to the ending inventory for the year_of_change without also recomputing the beginning_inventory using the new method_of_accounting the consent agreement relating to the change provided that any issue pending concerning the components-of-cost method for any taxable years prior to year the year_of_change was set_aside by reason of taxpayer making the change for year tax returns for taxable years year through year the commissioner proposed making two adjustments pertaining to the application of taxpayer’s lifo_method the first adjustment pertained to taxpayer’s use of a dual index_method for increment valuation dual index issue the second adjustment pertained to taxpayer’s use of representative sampling segments of inventory sampling issue commissioner agreed subject_to examination or review of the matter in subsequent years not to make an audit adjustment with respect to the dual index issue for the taxable years year through year however the commissioner reserved the right to propose appropriate adjustments including adjustments under sec_481 attributable to years from year forward in later years if the commissioner in one or more subsequent taxable years determined taxpayer’s use of dual index_method for increment valuation does not clearly reflect income as to the segments of inventory sampling issue the parties agreed to resolve the issue without requiring taxpayer to change its method_of_accounting from the dual index_method to the single index_method for purposes of computing the lifo value of its dollar-value pools taxpayer also changed its inventory sampling method taxpayer was not entitled to audit protection as a result of these changes because there was an issue pending with respect to the accounting methods that were changed the service has raised the dual index issue in connection with the examination of taxpayer for tax years year through year the parties have asked for technical_advice regarding the revenue agent’s proposal to change taxpayer’s method of computing the lifo value of its dollar-value inventory on the basis that taxpayer’s use of the dual index_method for increment valuations did not result in the valuation of taxpayer’s increments at earliest acquisition_cost as required by sec_1_472-8 from tax years year to year for purposes of this technical_advice_memorandum we will assume that the items selected to compute the indexes satisfy the requirements of sec_1_472-8 for taxable_year year taxpayer requested and received permission to change tam-120787-06 applicable law sec_472 provides that under the lifo_method goods comprising sec_471 provides that whenever in the opinion of the secretary the use of sec_1_472-8 provides in part that any taxpayer may elect to determine the inventories is necessary in order to clearly determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_472 provides in essence that a taxpayer may use the lifo_method in inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_472 also provides that the change to and the use of such method shall be in accordance with such regulations as the secretary may prescribe as necessary in order that the use of such method may clearly reflect income ending inventory are treated as first being those included in the opening_inventory of the taxable_year in the order of acquisition to the extent thereof and second those acquired in the taxable_year sec_472 provides that in inventorying goods under the lifo_method the taxpayer shall inventory them at cost cost of his lifo_inventories under the so-called dollar-value lifo_method provided such method is used consistently and clearly reflects the income of the taxpayer in accordance with the rules of the section the dollar-value_method of valuing lifo_inventories is a method of determining cost by using base-year_cost expressed in terms of total dollars rather than the quantity and price of specific goods as the unit of measurement under such method the goods contained in the inventory are grouped into a pool or pools as described in sec_1_472-8 and c the term base-year_cost is the aggregate of the cost determined as of the beginning of the taxable_year for which the lifo_method is first adopted ie the base date of all items in a pool the taxable_year for which the lifo_method is first adopted with respect to any item in the pool is the base-year for the pool except as provided in sec_1_472-8 with respect to any item in the pool liquidations and increments of items contained in the pool are reflected only in terms of a net liquidation or increment for the pool as a whole an increment in the lifo inventory occurs when the end of the year inventory for any pool expressed in terms of base-year_cost is in excess of the beginning of the year inventory for that pool expressed in terms of base-year_cost pool is governed by sec_1_472-8 this section expressly authorizes three methods relevant to the instant matter of computing the lifo value of a dollar-value inventory_pool the double-extension_method the index_method and the link chain method the propriety of the methods used to compute the lifo value of a dollar-value sec_1_472-8 also provides in part that in certain circumstances a sec_1_472-8 provides in part that a taxpayer may ordinarily use only tam-120787-06 the so-called double-extension_method for computing the base-year and current-year cost of a dollar-value inventory_pool under the double-extension_method the quantity of each item in the inventory_pool at the close of the taxable_year is extended at both base-year unit cost and current-year unit cost the respective extensions at the two costs are then each totaled the first total gives the amount of the current inventory in terms of base-year_cost and the second total gives the amount of such inventory in terms of current-year cost the sum of all extended base-year costs is divided into the sum of all extended current-year costs to obtain a dollar-value index the dollar-value index is used to value increments taxpayer may use an index_method for computing all or part of the lifo value of the pool an index may be computed by double-extending a representative portion of the inventory in a pool or by the use of other sound and consistent statistical methods the appropriateness of the method of computing the index and the accuracy reliability and suitability of the use of such index must be demonstrated to the satisfaction of the district_director in connection with the examination of the taxpayer’s income_tax returns approved only in those cases where the taxpayer can demonstrate to the satisfaction of the district_director that the use of either an index_method or the double-extension_method would be impractical or unsuitable in view of the nature of the pool up a pool may be determined - sec_1_472-8 provides that the total current-year cost of items making sec_1_472-8 provides that the use of the link-chain_method will be a by reference to the actual cost of the goods most recently purchased or produced b by reference to the actual cost of the goods purchased or produced during the taxable_year in the order of acquisition c by application of an average unit cost equal to the aggregate cost of all of the goods purchased or produced throughout the taxable_year divided by the total number of units so purchased or produced or d pursuant to any other proper method which in the opinion of the commissioner clearly reflects income sec_1_472-8 discusses the procedures to determine whether there is an increment or liquidation in a pool for a particular taxable_year and how to value such increment or liquidation the section provides that to determine whether there is an increment or liquidation in a pool for a particular taxable_year the end of the year tam-120787-06 inventory of the pool expressed in terms of base-year_cost is compared with the beginning of the year inventory of the pool expressed in terms of base-year_cost when the end of the year inventory of the pool is in excess of the beginning of the year inventory of the pool an increment occurs in the pool for that year if there is an increment for the taxable_year the ratio of the total current-year cost of the pool to the total base-year_cost of the pool must be computed this ratio or index incremental valuation index when multiplied by the amount of the increment measured in terms of base-year_cost gives the lifo value of such increment sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income analysis the examining agent has proposed to change taxpayer’s method_of_accounting to a single index_method with a corresponding sec_481 adjustment on the ground that taxpayer’s use of the dual index_method does not result in the valuation of taxpayer’s lifo inventory at earliest acquisition_cost pursuant to sec_1 e b because consideration of the issue of whether the service may require a change in accounting_method is moot if the service is estopped we consider first the merits of taxpayer’s arguments that the service is estopped from requiring a change in taxpayer’s lifo_method however we believe it is important to clarify at the outset what type of adjustment that the examining agent is proposing the basis for the adjustment and the way in which the adjustment is computed many of the arguments in this case have been framed and phrased in terms of adjusting historic lifo layers under sec_481 and year-by-year determinations about the suitability accuracy and reliability of the lifo computations in particular taxpayer’s arguments seem to suggest that sec_481 adjustments with respect to accounting_method changes for lifo inventory are limited to the extent the service either tacitly or expressly accepted a lifo computation in a prior taxable_year this view is incorrect a sec_481 adjustment is necessary to prevent duplications or omissions arising as a result of a change in accounting_method the sec_481 adjustment is computed based on the duplications or omissions that will occur as a result of the application of the new method compared to the old method the sec_481 adjustment is necessary irrespective of whether the old method was permissible or impermissible moreover the fact that the old method was a permissible method or otherwise accepted or approved on examination has no effect on the computation of the sec_481 adjustment in other words the sec_481 adjustment is not limited to adjustments necessary to correct for improprieties in the old method thus if the examining agent in this case requires tam-120787-06 taxpayer to change its accounting_method because it does not clearly reflect income a sec_481 adjustment is necessary and is computed based on the duplications or omissions that would occur as a result of the change in accounting_method regardless of whether the old method actually clearly reflected taxpayer’s income in prior years or was accepted as a clear_reflection_of_income in the prior years by the same token if the examining agent does not change taxpayer’s method_of_accounting sec_481 does not authorize an adjustment to taxpayer’s lifo layers related to imperfections in the prior year’s inventory or cost_of_goods_sold computations the sec_481 computation for an inventory_accounting method change is done by first determining what the beginning_inventory value would have been had the new method been used for all prior taxable years and comparing that to the beginning_inventory value in the year_of_change the difference is the amount that will be duplicated or omitted as a result of the change to the new method_of_accounting for a lifo_method change this methodology requires the taxpayer to redetermine whether and to what extent there would have been an increment in terms of base-year_cost for each prior taxable_year under the new lifo_method and to value the increment using the new lifo_method a taxpayer that voluntarily requests to change from one lifo_method to another is ordinarily permitted to make the change using a cut-off_method rather than with a sec_481 adjustment see section dollar_figure of revproc_97_27 1997_1_cb_680 section dollar_figure of revproc_2002_9 2002_1_cb_327 the cut-off provision found in revproc_97_27 and revproc_2002_9 is an inducement to encourage taxpayers to voluntarily change from improper accounting methods at the earliest time possible it is not predicated upon or inspired by whether the method was tacitly or explicitly accepted by the service in prior taxable years lifo_method changes made upon examination are not subject_to the cut-off_method transition rule_of revproc_97_27 and revproc_2002_9 see sec_5 of revproc_2002_18 2002_1_cb_678 in the instant case the examining agent is proposing to require the taxpayer to change from its dual index_method to the use of a single index thus under the new method increments would be valued by multiplying the increment at base-year_cost by the deflator_index if taxpayer had used the new method in all prior years it would have computed the same increments in terms of base-year_cost for the same taxable years as were computed under the old method however those increments would have been valued using the deflator_index rather than taxpayer’s incremental index generally speaking the lifo value of the inventory ie the lifo value of each layer_of_increment would increase under the new method the difference between the lifo value under the old and new method was included in cost_of_goods_sold in the taxable years in which the old method was used the difference will also be included ie duplicated in cost_of_goods_sold under the new method when the inventory is sold thus the difference must be taken into account as a sec_481 adjustment tam-120787-06 whether a prior tam issued to taxpayer regarding its use of the index_method and two indices to determine the lifo value of dollar-value inventory pools precludes the service from requiring taxpayer to change its lifo inventory_method and to take into account an appropriate adjustment under sec_481 if taxpayer’s method of using two indices to value lifo inventory_increments does not clearly reflect income in tam the national_office addressed the issue of acceptability of taxpayer‘s use of the index_method along with two indices one index to determine if there has been a quantity increase in inventories and another index the incremental index to compute a lifo value for the increment if any the tam described the issue as follows in this case the taxpayer is using one index to restate end of the year inventory to base-year_cost using end of the year cost for ‘current-year cost’ in order to determine the quantity of inventory to be restated to base-year_cost in addition a second index is used to value this increase if any in inventory quantity using earliest acquisition_cost t he issue presented however is whether the use of an index is acceptable in order to restate end of the year cost to earliest acquisition_cost in addressing the issue the national_office pointed out that sec_1_472-8 is the basic provision outlining the use of the index_method of pricing lifo_inventories the national_office noted the following among other things this section states that the appropriateness of the method of computing the index and the accuracy reliability and suitability of the use of such index must be demonstrated to the satisfaction of the district_director in connection with the examination of the taxpayer’s income_tax return the national_office also discussed the regulatory standards for using the index_method in this regard the national_office stated under the ‘index method’ described in sec_1_472-8 of the regulations an index may be computed by double-extending a representative portion of the inventory in a pool or by the use of other sound and consistent statistical methods emphasis added the appropriateness of the method of computing the index and the accuracy reliability and suitability of the use of such index must be demonstrated to the satisfaction of the district_director in connection with the examination of the taxpayer’s income_tax returns critical to the valuation of inventory tam-120787-06 under the ‘index method’ is the valuation of end of the year inventory at current cost and base-year_cost in the tam the national_office did not address whether taxpayer qualifies to use the index_method or whether the method actually used by taxpayer clearly reflects income as to the reliability and suitability of the index_method actually used by taxpayer the national_office stated the facts do not indicate nor have you asked whether the taxpayer qualifies for_the_use_of the index_method and whether the index_method clearly reflects income this is a statistical determination that must be based on the facts and circumstances however the use of the index_method requires that the sample selected must be representative of the items in the pool and the resulting price index must be appropriate for the pool the national_office also did not determine if taxpayer‘s use of two indices is acceptable or in compliance with the regulations the national_office stated the use of an index to restate current-year cost to an earliest acquisition_cost is a statistical device that must be considered and reviewed on a case-by-case basis the use of such statistical device is not acceptable unless the overall inventory value is the same as restating the ending inventory on an item-by-item basis at earliest acquisition_cost while we are not opposed per se to the use of this type of index such index must satisfy the clear_reflection_of_income doctrine under sec_1_472-8 and sec_1_472-8 of the regulations the appropriateness of the method of computing an index and the accuracy reliability and suitability of the use of such index must be demonstrated to the satisfaction of the district_director clearly if the use of an index to restate current-year cost to an earliest acquisition_cost distorts income then the taxpayer must be required to value ending inventory on an item-by-item basis at earliest acquisition_cost such a change would constitute a change in method_of_accounting under sec_446 of the code to which sec_481 would be applicable the national_office did point out that sec_1_472-8 requires that increments measured in terms of base-year_cost be multiplied by an incremental valuation index ratio of the total current-year cost of the pool to the total base-year_cost of the pool to arrive at the lifo value of such increments as to the appropriate method of computing an incremental index under the index_method in general and taxpayer’s index_method specifically the national_office stated tam-120787-06 t he index_method requires only that a representative portion of the ending inventory be double-extended it is our conclusion therefore that an increment in inventory under the index_method must be valued by multiplying the base_year cost of the increment by an index the incremental valuation index determined with reference to the current_year_cost of the ending inventory the index would give effect to the taxpayer’s election to value the increment using earliest acquisition_cost for current_year_cost since the index would be determined using cost data for the entire ending inventory we conclude that when valuing an increment at earliest acquisition_cost cost data for the period required to accumulate the entire ending inventory should be used in sum tam only sets forth the conditions standards and whether the service’s prior-year audits of taxpayer preclude the service requirements taxpayer must satisfy for its method of using two indices and the index_method to compute the lifo value of its dollar-value pools at earliest acquisition_cost to clearly reflect income the national_office made no determinations regarding the acceptability accuracy reliability suitability or appropriateness of taxpayer’s use of two indices to compute the lifo value of its dollar-value pools therefore tam does not preclude the service from requiring taxpayer to change its lifo inventory_method and to take into account an appropriate adjustment under sec_481 if taxpayer’s method does not clearly reflect income from requiring taxpayer to change its lifo inventory_method and to take into account an appropriate adjustment under sec_481 if taxpayer’s method does not clearly reflect income sec_446 sec_471 and give the commissioner wide latitude in determining whether a taxpayer’s method_of_accounting for inventory clearly reflects income if a taxpayer’s method does not clearly reflect income these provisions authorize the commissioner to require the taxpayer to change to a method_of_accounting that does clearly reflect income however the commissioner may not require a taxpayer to change from a method_of_accounting that clearly reflects income whenever the commissioner requires a taxpayer to change its method_of_accounting sec_481 authorizes the commissioner to make an adjustment to the taxpayer’s taxable_income to avoid omissions or duplications occurring solely by reason of an accounting_method change the adjustment is equal to the cumulative difference between the taxable_income computed under taxpayer’s accounting_method and the taxable_income computed under an accounting_method which the commissioner believes clearly reflects income sec_481 permits the commissioner to take into account amounts attributable to taxable years with respect to which assessment is barred by the statute_of_limitations graff chevrolet co v campbell f 2d 5th cir 97_tc_120 as explained as to the service’s failure to make adjustments to taxpayer‘s method of taxpayer contends that its use of lifo including its use of the dual index tam-120787-06 above the amount of the adjustments under sec_481 are not limited based on the propriety or acceptance of the old method_of_accounting method and sampling has been the subject of regular reviews by revenue agents and by the national_office in connection with applications for accounting_method changes citing 36_tc_142 taxpayer argues that the service through its actions over the years has accepted its method of computing the lifo value of inventory pools and therefore adjustments to its lifo_method are precluded according to taxpayer the service has never objected to its method of computing the lifo value of pools even though the service has been aware of and given consideration to taxpayer’s lifo_method including its use of the dual index_method and sampling since its initial adoption and has examined several times the manner in which taxpayer computes its lifo inventory computing the lifo value of its dollar-value pools in prior-year audits it has long been recognized that the commissioner is not bound by prior accounting methods merely because the tax returns have been examined and no deficiency has been asserted h e boecking jr v commissioner tcmemo_1993_497 fruehauf corp v commissioner f 2d 6th cir similarly to promote uniform application of the tax law the commissioner must follow authoritative sources of federal tax law and may correct mistakes of law made by irs agents or employees deal v commissioner tcmemo_1999_352 citing 381_us_68 286_f2d_258 10th cir aff’g 33_tc_379 in 353_us_180 the u s supreme court held that the commissioner is empowered retroactively to correct mistakes of law in the application of the tax laws to particular transactions lifo inventory_accounting method if taxpayer’s lifo_method is not in conformity with the lifo inventory regulations or if otherwise necessary to clearly reflect income likewise the service is not estopped from making appropriate adjustments under sec_481 and corresponding adjustments to taxpayer’s lifo layers if taxpayer’s lifo_method is not in conformity with the lifo inventory regulations or if adjustments are otherwise necessary to clearly reflect income klein chocolate the taxpayer in elected to value its inventory using the dollar- value lifo inventory_method and a single pool the taxpayer consistently adhered to that method for pricing its inventories beginning with tax_year and through tax years and therefore the service is not estopped from requiring taxpayer to change its furthermore we believe taxpayer’s reliance on klein chocolate in misplaced in the tax_court reasoned that the commissioner’s determination was more an in the service examined and accepted the single pool for tax years in the instant case the revenue agent’s proposed_adjustment is not based on the tam-120787-06 and however in a subsequent audit of the and returns the service accepted taxpayer’s use of the dollar-value_method of pricing its inventories but determined that the taxpayer had erred in its use of a single pool for its inventories instead of separate pools expression of preference for_the_use_of pools over the single pool consistently used and approved by the commissioner than a determination that taxpayer’s consistent use of a single pool will not reasonably reflect income therefore the tax_court concluded that the commissioner was in error in determining deficiencies through the use of multiple pools in so concluding the tax_court noted that the taxpayer’s use of the single pool had been approved by the service as proper and as clearly reflecting income and had consistently been used by the taxpayer in the pricing of goods for inventory purposes service’s preference for one dollar-value pricing method that clearly reflects income over another dollar-value pricing method that clearly reflects income as was the case in klein chocolate rather the revenue agent’s bases for adjustment are that taxpayer’s method does not comply with the regulations and does not clearly reflect income thus the instant case is factually distinguishable from klein chocolate and klein chocolate does not preclude the service from making an inventory_accounting method change on such bases used as a shield to preclude a correction klein chocolate does not bar the service from changing an erroneous method_of_accounting which the service approved and that would allow a taxpayer to continue to distort income in a future year t c pincite see also 92_tc_206 to hold that respondent is prohibited from requiring a taxpayer to change from an erroneous approved accounting_method to an accounting_method which clearly reflects income would defeat the purpose and importance of the statutes’ requirement in sec_446 that the method_of_accounting ‘clearly reflect income’ and 353_us_180 the commissioner is empowered retroactively to correct mistakes of law in the application of the tax laws to particular transactions whether the consent agreement between taxpayer and the service permitting a change from the components-of-cost method to the product-cost method precludes the service from requiring taxpayer to change its lifo inventory_method and to take into account an appropriate adjustment under sec_481 if taxpayer’s method does not clearly reflect income even if the service approved an erroneous method klein chocolate cannot be taxpayer argues that the year consent agreement it entered into with the a taxpayer’s dollar-value lifo_method is comprised of a number of accounting tam-120787-06 service approved its methods_of_accounting for lifo inventory including the use of the dual index_method and sampling the consent agreement allowed taxpayer to change its accounting_method from a components-of-cost method to the product-cost method on a cut-off basis therefore taxpayer contends that the consent agreement resolved the lifo issues and precludes any change to its lifo inventory methods and adjustment to its lifo layers for any_tax years prior to the tax_year of change under the agreement we disagree methods often referred to as lifo sub-methods these methods include the taxpayer’s method of defining dollar-value lifo items inventory pooling_method index computation method method of determining base-year_cost and method of determining current-year cost the components-of-cost method and the product-cost method are methods of defining items in a dollar-value_pool the components-of-cost method was the subject of the consent agreement further the terms and conditions of the consent agreement only limited adjustments with respect to the components-of cost issue for taxable years prior to the year_of_change to the product-cost method in this regard the consent agreement provided that any issue now pending before the internal_revenue_service for any taxable years ended prior to the year_of_change concerning the method_of_accounting that is the subject of this letter shall be set_aside by reason of the taxpayer making the change for the year_of_change provides as follows the language in the consent agreement addressing taxpayer’s lifo_method whether the number and the composition of the pool or pools used by the taxpayer are appropriate as well as the propriety of all computations incidental to the use of such pool or pools including those relative to the use accuracy or reliability of the link-chain_method remain subject_to determination by the district_director in connection with the examination of the consolidated income_tax returns indeed it follows from the language noted that the parties to the consent agreement contemplated further and future service review of taxpayer‘s other lifo sub-methods and appropriate changes of any impermissible method used to compute the lifo value of inventory therefore the consent agreement does not preclude an accounting_method change including a a adjustment relating to taxpayer’s use of the dual method to value lifo inventory_increments increments in its dollar-value lifo pools at earliest acquisition_cost using the whether taxpayer determined the incremental index used to value taxpayers who elect to use the dollar-value lifo_method agree to follow the the examining agent has raised an issue regarding the propriety of taxpayer’s tam-120787-06 actual cost of the goods purchased or produced during the taxable_year in the order of acquisition in accordance with sec_1_472-8 use of the dual index_method to value inventory_increments if any at earliest acquisition_cost the examining agent has not raised the issue of whether the use of the dual index_method is impermissible per se nor has the examining agent asked us to revoke tam which was issued to taxpayer and which indicates that a dual index_method based on a sample may clearly reflect income under certain circumstances and is not per se impermissible rather the scope of the examining agent’s inquiry concerns the question of whether taxpayer’s use of the dual index_method to compute the incremental index clearly reflects income and results in the valuation of increments at earliest acquisition_cost pursuant to sec_1_472-8 accordingly for purposes of discussing the incremental index we will assume that taxpayer’s use of both a deflator_index and the incremental index computed under taxpayer’s methodology results in an inventory_valuation not materially different than that which would result if a single overall index were used computational requirements of sec_1_472-8 to ensure the proper valuation of their dollar- value pools and to clearly reflect income sec_1_472-8 provides rules for determining the total current-year cost of ending inventory and an index to value lifo increments if any under the double-extension_method it has been assumed that these rules are also applicable with some modifications to the link-chain_method used in conjunction with the index_method or with a sampling technique under the double- extension method each item in the ending inventory for each of a taxpayer’s pools is extended at its current-year cost and at its base-year_cost under the link-chain_method however the current-year cost and the preceding year’s cost of each item in the ending inventory are compared and used to compute a current-year index for each year each year’s current-year index is multiplied or linked to all preceding year’s current-year indexes to arrive at a cumulative index that relates back to the taxpayer’s base_year further in this regard the index_method requires only that a representative portion of ending inventory be double-extended instead of the entire ending inventory year the ratio of the total current-year cost of the pool to the total base-year_cost of the pool must be computed this ratio index when multiplied by the amount of the increment measured in terms of base-year_cost gives the lifo value of such increment it follows therefrom that an increment in inventory under the double-extension link- chain and index methods must be valued by an index incremental valuation index determined with reference to the current-year cost of the ending inventory sec_1_472-8 prescribes several methods for computing the current-year cost of items making up a pool one of the methods prescribed for determining the current- sec_1_472-8 provides that if there is an increment for the taxable sec_1_472-8 provides in relevant part that the propriety of all taxpayer elected the link-chain_method of pricing lifo_inventories and the tam-120787-06 year cost of items making up a pool is the earliest acquisition_cost method under the earliest acquisition_cost method the total current-year cost of items making up a pool is determined by reference to the actual cost of the goods purchased or produced during the taxable_year in the order of acquisition sec_1_472-8 also provides that taxpayers may compute current-year cost pursuant to any proper method which in the opinion of the commissioner clearly reflects income computations incidental to the use of pools will be determined in connection with the examination of the taxpayer’s income_tax return this section also provides that adequate_records must be maintained to support the base-year unit cost as well as the current-year unit cost for all items priced on the dollar-value lifo inventory_method similarly sec_1_472-8 provides that adequate_records must be maintained by the taxpayer to support the appropriateness accuracy and reliability of an index or link- chain method earliest acquisition_cost method of determining the current-year cost to value inventory_increments under taxpayer’s method if there was an increment taxpayer determined the first turnover period and the particular calendar month when the turn occurred increment month taxpayer extended the end of the year quantity of the sample items used to compute the deflator_index at their average cost for the increment month and prior-year cost to determine the current-year incremental index at earliest acquisition_cost that was used to determine the current-year cumulative incremental index at earliest acquisition_cost for each item making up its year-end inventory_pool is the actual earliest acquisition_cost of such item from the beginning of the year to a period sufficient to cover the quantity of such item in ending inventory and used to develop the incremental valuation index additionally taxpayer’s method assumed that its inventory mix was constant throughout the year taxpayer’s assumptions may not have been supported by the facts and its method may not necessarily replicate earliest acquisition_cost costs it was necessary for taxpayer to use as current-year cost for purposes of computing the incremental index at earliest acquisition_cost the actual cost of the goods purchased or produced during the taxable_year in the order of acquisition as required by sec_1_472-8 taxpayer did not value its inventory properly under the link-chain_method using earliest acquisition_cost as required by sec_1_472-8 taxpayer’s method assumed that the average cost within the increment month since taxpayer elected to value inventory_increments at earliest acquisition tam which as noted was issued to taxpayer and upon which taxpayer can rely states that taxpayer’s use of its dual index_method is not acceptable unless the overall inventory value is the same as restating the ending tam-120787-06 inventory on an item-by-item basis at earliest acquisition_cost emphasis added thus if taxpayer can demonstrate to the operating division director that its method does not distort income and results in an overall inventory value that is substantially the same as restating the ending inventory on an item-by-item basis at earliest acquisition_cost it may use its method accordingly we believe the burden is on taxpayer to demonstrate to the operating division director that its use of the dual index_method is acceptable and results in an overall inventory value that is substantially the same as restating the ending inventory on an item-by-item basis at earliest acquisition_cost as prescribed in tam an index computed using a sample ordinarily will not yield the exact same ending inventory value as a determination of current-year cost on an item-by-item basis of the entire inventory but if the sample is appropriate under sec_1_472-8 will yield an ending inventory value that is substantially_similar to the value that would have been computed on an item-by-item basis of the entire inventory as stated above we have assumed that the items selected to compute the indexes satisfy the requirements of sec_1 e thus in this case if taxpayer had determined the actual earliest acquisitions cost of the items in the sample using the costs for the period necessary to accumulate the ending inventory quantity of those items taxpayer‘s method would satisfy the substantially_similar standard we believe must by applied to this case given tam and the assumption that the sample is appropriate under sec_1_472-8 therefore we believe that in this case the examining agent in evaluating taxpayer‘s dual index_method should consider all of the facts and circumstances particularly whether the current-year cost used to compute the inflator_index derived from applying taxpayer‘s method of determining the cost of the sample is substantially the same as the current-year cost of the sample determined by reference to the earliest acquisitions during the year using cost data for the period required to accumulate the ending inventory in accordance with tam which the examining agent has not requested that we revoke if the use of an index distorts income then the taxpayer must be required to value ending inventory on an item-by-item basis at earliest acquisition_cost provided adequate_records have been maintained to permit a computation using earliest acquisitions cost this change or any other appropriate change in taxpayer’s method of determining current-year cost would constitute a change in method_of_accounting under sec_446 to which sec_481 would be applicable caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
